Citation Nr: 1214037	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-18 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran twice has testified at hearings at the RO-initially in September 2010 before a local Decision Review Officer (DRO) and more recently in February 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In April 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in part to first clarify whether the Veteran has this claimed condition of pes planus.  Only if confirmed he does would a medical nexus opinion also then have been needed concerning whether it was caused or aggravated by his military service.

To this end, a VA physician examined the Veteran later in April 2011 and provided this requested medical opinion.  The opinion is responsive to this determinative and threshold preliminary issue of whether the Veteran actually has this claimed condition (i.e., this asserted disability), so there was compliance with this remand directive in having him undergo this VA compensation examination for this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).



FINDINGS OF FACT

1.  The Board remanded this claim in April 2011 to have the Veteran undergo another VA compensation examination to definitively determine whether he has pes planus, as some records in the file had indicated he did whereas numerous others had indicated he did not.

2.  He had this requested VA compensation examination later in April 2011, and the evaluating physician determined there was no objective evidence of pes planus based on physical or radiological findings; he surmised that any indication of this condition's presence in the file could have resulted after visualization of the documented changes in the metatarsals ("collapsing midtarsal joint with low arch bilateral") or possibly from subjective statement by the Veteran.  But to be clear, according to this VA examiner, the Veteran's arch IS present per podiatry and per certified compensation and pension (C&P) examiner and, although there has been continuity of care for bilateral foot condition, as seen in the podiatry clinic progress notes, the care has not been for the diagnosis of pes planus.

3.  The Veteran therefore has failed to establish he has or has had bilateral pes planus since the filing of this claim, much less as a result or consequence of his military service.


CONCLUSION OF LAW

The Veteran does not have bilateral pes planus due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of a letter to the Veteran in March 2008.  The letter informed him of the information and evidence required to substantiate his claim for service connection since the letter contained a specific subject matter heading explaining what the evidence needed to show to support this claim and listed the three specific requirements for establishing his entitlement to this benefit.  As well, the letter explained the division of responsibilities, his versus VA's, in obtaining this supporting evidence.  The letter also provided the required information concerning the "downstream" disability rating and effective date elements of his claim and explained VA's duty to assist him in obtaining evidence in support of his claim, indicating what evidence or information was still needed from him, described the type of evidence that would be supportive of the claim, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  So he has received the required notice concerning this claim.  And because the RO sent him that letter before initially adjudicating his claim in the August 2008 decision at issue in this appeal, the letter was in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Moreover, he has not alleged any VCAA notice error.  As clarified in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist him with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to this claim.  Also, pursuant to the Board's April 2011 remand directive, he had an additional VA compensation examination later in April 2011 to clarify whether he has pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The designated VA examiner provided the requested medical opinion concerning this, concluding rather unequivocally that the Veteran does not have this claimed condition, so the opinion is responsive to this important threshold preliminary question as, else, there is no current disability to relate or attribute to his military service.  See again Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is only necessary there have been "substantial", rather than "exact", compliance with a remand directive).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Some conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The ultimate determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether Service Connection is Warranted for Pes Planus

Pes planus, or flatfoot, is characterized by the arch of the foot being lowered or flattened out.  Dorland's Illustrated Medical Dictionary 709 (30th ed. 2003).

In reviewing the service treatment records (STRs), there were no noted foot problems - including of pre-existing pes planus, during the examination the Veteran had for enlistment into the military.  So it must be presumed that he did not have this condition when entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, there has to be clear and unmistakable evidence indicating he did have this condition prior to service and clear and unmistakable evidence also indicating it was not aggravated during or by his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was treated for right foot swelling during service, in December 1983.  And his June 1984 expiration of term of service (ETS) examination report shows a diagnosis of bilateral pes planus.  So the first documented indication of this condition was during his military service, which ended in July 1984.

Post-service VA treatment records dated in January 2008 show he was treated for bilateral foot complaints.  Bilateral pes planus was again diagnosed and orthotics were prescribed for his feet.

Later that year, in July 2008, he had a VA compensation examination concerning this claim.  He recounted his relevant medical history, informing that VA examiner of the initial diagnosis of bilateral pes planus during service.  He also detailed a history of a 1985 intercurrent injury at his civilian job at a meat packing Kroger plant when his feet evidently were wedged in a conveyor belt resulting in a crush injury to his right ankle.  Post-injury surgery involved amputation of three toes on his left foot and distal amputation of the 3rd toe on his right foot.  At the conclusion of that July 2008 VA compensation examination, the VA examiner determined there was no evidence of pes planus according to the results of an X-ray.  So, in effect, he concluded the Veteran does not have this claimed disability.

Proof the Veteran has this claimed disability is perhaps the most fundamental requirement of this claim for service connection because, without this minimum level of proof, there can be no valid claim because there is no disability to causally relate or attribute to his military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Generally speaking, a current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997), it was held that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  But in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Here, although the July 2008 VA compensation examiner had concluded the Veteran did not have pes planus based on the results of an X-ray, this is the type of condition that is readily amenable to even lay diagnosis and comment on its etiology.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there were the prior diagnoses of this condition both during the Veteran's military service and even earlier during the year of that VA compensation examination, and the diagnosis during service was before he sustained the additional intercurrent injury to his feet and ankle in the unfortunate incident in 1985 at his civilian job.  So if accepting he has pes planus, as, again, was indicated in his STRs, the additional injuries he sustained in that civilian 
work-related accident cannot possibly be only the cause of his pes planus.  And during his February 2011 hearing before the Board, he made particular note of this fact in disassociating his pes planus from that intercurrent work-related injury.

All of this was especially significant because the July 2008 VA compensation examiner had readily acknowledged there was no claims file available for his review to assist in determining whether the Veteran's report of bilateral pes planus was related to the diagnosis of pes planus that he had received during and since service.  Consideration of this documented history is essential since it lays the foundation of the Veteran at least having pes planus, given the documented prior diagnoses of this condition, and since at least one of the diagnoses was during his service and before the intercurrent injury at his civilian job.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Moreover, that earlier-dated evidence tended to refute the July 2008 VA compensation examiner's conclusion that the Veteran does not have pes planus, so if he had been given an opportunity to consider this other evidence, that VA examiner may have concluded differently.


In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discussed, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

This is a similar situation here since the July 2008 VA compensation examiner admittedly did not have opportunity to consider all potentially relevant evidence, again, especially the diagnoses of pes planus during service and even earlier during the year of that VA compensation examination.  Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).


Furthermore, even aside from the diagnoses of pes planus during service and even since service, the July 2008 VA compensation examiner had not commented on the Veteran's complaint of right foot swelling during service, in December 1983.  When reporting whether there was relevant medical history during service, this examiner mistakenly had indicated the Veteran had not had any foot problems in service, despite these documented complaints.  So such a patent discrepancy, in which the examiner did not take the Veteran's complete medical history into consideration, would resultantly diminish the probative value of any opinion erroneously relying on this history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (A medical opinion premised upon an unsubstantiated account is of no probative value.).  An examination must support its conclusions with an analysis that can be considered and weighed against contrary opinions.  Stefl, 21 Vet. App. at 124-25  .

In light of all of this, the Board remanded this claim in April 2011, in part, to first clarify whether the Veteran has this claimed condition of pes planus.  Only if confirmed he does would a medical nexus opinion also then have been needed concerning whether it was caused or aggravated by his military service.

Pursuant to this remand directive, later in April 2011 the claims file (c-file) was forwarded to the VA C&P examiner that had performed the prior July 2008 compensation examination of the Veteran.  And, as requested, he was asked to submit an addendum statement first clarifying whether the Veteran has pes planus and, if confirmed he does, for additional comment on the likelihood it was incurred or aggravated during his service.  This VA examiner therefore was asked to reconcile the in-service and post-service diagnoses of pes planus with the other evidence in the file indicating the Veteran does not have this claimed condition.


Additional X-rays of the Veteran's feet in April 2011 in the VA podiatry clinic, used to assist in making this important determination of whether he has pes planus, indicated that both arches were present on both weight bearing and non weight bearing.  The diagnostic impression, instead, concerning his right foot was:  1) acute fractures or dislocations.  Mild degenerative changes and 2) surgical removal of third digit distal phalanx.  And as concerning his left foot, the diagnostic impression was:  1) no acute fractures or dislocations.  Mild degenerative changes and 2) surgical removal of the distal aspect of the first digit metatarsal, first digit proximal and distal phalanx, second digit proximal and distal phalanx, and third digit distal phalanx.  So these radiographic findings apparently primarily concerned the disability he has as an unfortunate consequence of the intercurrent injury he sustained since service at his civilian job.

As for the claim of pes planus, this VA compensation examiner noted that per review of the medical records - including the STRs and the VA medical center (VAMC) treatment records that included review of multiple podiatry clinic visits - there was not objective medical evidence of pes planus.  Additionally, said this VA examiner, the physical examination performed by the certified C&P examiner in July 2008 had documented the presence of arch of the feet both at rest and standing.  Upon review of all podiatry clinic notes, this VA examiner was not able to identify any objective evidence of current pes planus.  The vast majority of the medical records - including X-ray reports, primary care clinic visits, C&P exams, and podiatry evaluations fail to document the condition of pes planus.  This examiner therefore indicated he could only speculate as to the circumstances where pes planus was documented; documentation, he surmised, could have resulted after visualization of the documented changes in the metatarsals ("collapsing midtarsal joint with low arch bilateral").  This documentation could also possibly have resulted after the subjective statement by the Veteran.  But in closing, this examiner reiterated that the arch IS present per podiatry and per certified C&P examiner.  And while there has been continuity of care for a bilateral foot condition, as seen in the podiatry clinic progress notes this care has not been for the diagnosis of pes planus.


The essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not continuity of treatment or "care" as this VA compensation examiner mistakenly indicated.  However, this does not undermine or ultimately lessen the true probative value of this examiner's medical opinion that the Veteran does not have this claimed condition of pes planus because this misstatement only affects the issue of nexus, i.e., whether the pes planus (if first established the Veteran has it) is related or attributable to his military service or dates back to his service, not the more fundamental and germane question of whether he even has pes planus, which this VA compensation examiner concluded rather unequivocally that the Veteran does not.  So absent this required proof the Veteran has this claimed condition, there is no consequent disability to relate or attribute to his military service, meaning this supplemental issue of causation ultimately is moot.

Lay evidence as mentioned can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, such as pes planus.  But, here, the Board finds it significant that even the Veteran and his representative have given contradictory indications between them as to whether the Veteran has pes planus.  Of particular note, in March 2005 the Veteran's representative filed a claim on his behalf for service connection for pes planus, citing the Veteran had normal feet when entering service according to the report of his February 1976 enlistment examination but, by later, had developed pes planus according the report of his subsequent separation examination in June 1984.  However, when the RO later contacted the Veteran personally in August 2005 (see Report of Contact, VA Form 119, dated August 5, 2005) to schedule a VA compensation examination in response to that initial claim, he said he did not have a claim pending for flat feet and that his claim, instead, was for hypertension (other records in the file show he was in the process of appealing the 0 percent rating initially assigned for his hypertension upon determining in an April 2004 decision that it was a service-connected disability).  And when told and assured that he had an appeal going for his hypertension, but that the examination mentioned was for his claim for flat feet, he said he did not want to pursue a claim for flat feet and that he did not have flat feet.

That earlier concession, then, of admittedly not having flat feet, is in direct contradiction of his later filing of another claim for this same condition of flat feet (right and left) in January 2008 when he referred to the report of his last physical in service (apparently referring to the report of his military separation examination) showing he had developed flat feet while in the military.  See his statement in support of claim, VA Form 21-4138, signed on January 23, 2008 and received by VA about a week later, on January 31, 2008.  Therefore, the probative value of his lay statements and testimony indicating he has pes planus and that he has since his military service are greatly lessened.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).


Regardless, in this case the objective clinical findings, which notably include radiographic findings (namely, the results of X-rays), are the best and most reliable evidence of whether the Veteran has bilateral pes planus because this level of comprehensive testing and evaluation has permitted VA compensation examiners to observe imaging of his feet at a level far greater than is just perceptible to the human eye.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail).  And, as mentioned, these examiner's observations especially included consideration of whether there remained an arch, not just on X-ray, but also during such other testing as when the Veteran's feet were subjected to the load of his body's weight (weight bearing and non weight bearing).  Hence, even when subjected to this load of downward force, there was not the required deflection of his arches to conclude he definitionally has pes planus.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position). 

As already alluded to, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the requirement of current disability is satisfied if the Veteran shows he has had the disability at some point since the filing of his current claim, even if the disability since has resolved prior to VA's adjudication of his claim.  McClain, supra.  The facts of this case differ, however.  This particular Veteran's initial claim for service connection for bilateral pes planus was in 2005, when, as mentioned, he eventually denied having pes planus and, therefore, indicated he was not pursuing that initial claim because he admittedly did not have this claimed condition.  And it was not until 2008 that he refiled this claim (this current claim); and, according to the VA podiatrist who resultantly examined him in July 2008 and provided the additional comment in April 2011 at the Board's request, there simply is no objective evidence since even the more recent filing of this additional claim confirming the Veteran has bilateral pes planus.  Hence, he has not established that he has this claimed disability.


Accordingly, service connection cannot be granted for bilateral pes planus because the Veteran has not shown he has it.  In the absence of a current disability, service connection cannot be granted.  Brammer, supra; Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992). 


ORDER

Service connection for pes planus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


